Citation Nr: 1241741	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg disorder, to include severe bilateral calf claudication and peripheral vascular disorder (PVD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1978 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a bilateral leg disorder.  

The Veteran requested a Board personal hearing in April 2008.  Because the Veteran withdrew his request for a personal hearing in May 2008, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.702(e) (2012).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran did not sustain an injury, disease, or event manifesting in a bilateral leg disorder during active service.

3.  Bilateral leg disorder symptoms were not chronic in service.

4.  Bilateral leg disorder symptoms have not been continuous since separation from service.

5.   The Veteran's current bilateral leg disorder, to include severe bilateral calf claudication and PVD, is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a February 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the February 2007 letter included the type of evidence necessary to establish a disability rating and effective date.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from October 2005 to October 2006 and October 2007 to February 2008, private treatment records from July 2001 to May 2002, and October 2011 VA Disability Benefits Questionnaire (DBQ) examination report and medical opinion.  The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination report and medical opinion are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In a July 2007 inter-office memorandum, the RO determined that the Veteran's VA outpatient treatment records from the VA Medical Center (VAMC) in Waco, Texas, from January 1, 1981 to the present are unavailable for review.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In a July 2007 notice letter, the Veteran was informed of the RO's unsuccessful efforts and was requested to send any relevant documents he had in his possession.  The Veteran has failed to provide such information, thus the Board finds that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).

Pursuant to the Board's September 2011 remand instructions, the RO arranged for a VA DBQ examination and medical opinion in October 2011.  That examination report reflects the examiner considered the evidence of record and the reported history of the Veteran, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and that medical opinion reflects the examiner rendered a conclusion and explained the rationale.  Hence, the Board concludes that the October 2011 VA DBQ examination report and medical opinion are adequate and substantially comply with the September 2011 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for a Bilateral Leg Disorder 

In a November 2006 statement, via a VA Form 21-4138, and Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran requested service connection, in pertinent part, for a bilateral leg condition.  In an August 2011 brief, the Veteran's representative asserted service connection is warranted for the claim on appeal as it is due to military service and service treatment records show treatment for a bilateral leg condition.  

At the outset, the Board finds that the Veteran has a current disability of the lower legs.  It is uncontroverted that the Veteran has been diagnosed with severe bilateral calf claudication, as documented in an October 2006 VA outpatient treatment record, and PVD, as documented in the October 2011 VA DBQ examination report.  

Nonetheless, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event manifesting in a bilateral leg disorder during active service, nor were bilateral leg disorder symptoms chronic in service.  At the time of entry to service in 1978, the Veteran marked "yes" on an October 1978 Report of Medical History for having or ever having had cramps in his legs.  However, upon physical examination, an October 1978 entrance examination report showed no abnormalities with regard to the lower extremities relating to the claimed cramps in legs.  Service treatment records do not reveal any complaints, treatment, or diagnosis of a bilateral leg disorder.  At the time of separation from service in 1979, a July 1979 separation examination report, again, showed no abnormalities with regard to the bilateral lower extremities.  Such evidence shows no in-service injury, disease, or event, or even chronic symptoms during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Next, the Board finds that the weight of the evidence does not demonstrate, nor does the Veteran contend, that bilateral leg disorder symptoms have  been continuous since separation from service.  As indicated, the July 1979 service separation examination report did not reflect a history, findings, or diagnosis of a bilateral leg disorder.  Following separation from service, the evidence of record shows no complaints, diagnosis, or treatment for a bilateral leg disorder until 2001.  The absence of post-service complaints, findings, diagnosis, or treatment for over 20 years after service is one factor that tends to weigh against a finding of continuous bilateral leg disorder symptoms after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

The Board acknowledges, as previously noted, that the Veteran's VA outpatient treatment records from the VAMC in Waco, Texas, from January 1, 1981 to the present are unavailable for review; however, the Veteran has not asserted that such post-service treatment records would reflect documented complaints, treatment, or diagnosis for a bilateral leg disorder.  In addition, private treatment records from July 2001 to May 2002 are silent with regard to any abnormalities, complaints, or treatment regarding the lower extremities.  

VA outpatient treatment records from October 2005 to October 2006 show that in November 2005 the Veteran complained of having pain in the left lower calf muscle which is exacerbated upon walking.  He described the pain as chronic, burning, aching or throbbing, and constant.  In February 2006, the Veteran reported left calf cramping with walking.  The list of past medical history included claudication, more in the left leg than the right leg, with pain that comes after 20 steps and improves with rest.  Upon physical evaluation, he was assessed with stable claudication in left lower extremity.  

Subsequently, an October 2006 record noted the Veteran's elective admission for peripheral intervention of arterial stenosis.  The Veteran complained of bilateral claudication since 2001, which he described as excruciating and throbbing pain usually located in the calves after walking half a block then relieved with rest.  After the physical evaluation, the Veteran was diagnosed with PVD since 2001, currently stable, and underwent a percutaneous intervention for severe claudication that same day with no complications.  As a result, the Board finds that the Veteran does not assert, nor does the weight of the evidence illustrate, continuous symptoms of a bilateral leg disorder since separation from service.

The Board further finds that the weight of the evidence demonstrates the Veteran's currently diagnosed severe bilateral calf claudication and PVD are not related to active service.  After completion of the October 2011 VA DBQ examination, the VA examiner completed the October 2011 VA DBQ medical opinion.  The VA examiner noted review of the claims file and opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was explained that the arterial disease is from the Veteran's long history of smoking and not related to the cramps he had in service.

On the question of relationship of a bilateral leg disorder to service, the only probative nexus opinion on file, in October 2011, weighs against the claim.  The October 2011 VA DBQ medical opinion is considered competent and of high probative value because it is factually accurate, supported by sufficient rationale, and rendered after a review of the most recently associated evidence of record.  Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral leg disorder and active service, including no competent or credible evidence of continuity of symptomatology of a bilateral leg disorder since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral leg disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a bilateral leg disorder is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


